Citation Nr: 0838437	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2008.  A transcript of his hearing 
has been associated with the record.

The instant issue was remanded by the Board in March 2008 for 
additional development.


FINDING OF FACT

A right shoulder disability was not manifest in service and 
is unrelated to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2003 explained the evidence 
necessary to support the veteran's claim.  He was asked to 
identify dates of medical treatment during service, and told 
that he could submit statements from people who knew of the 
disability during service.  Other types of evidence that 
could be submitted were discussed.  The veteran was told to 
send any medical evidence in his possession.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining additional evidence.

A September 2004 letter asked the veteran to identify 
providers of treatment and any other records that might 
support his claim.

In March 2006 the veteran was advised of the manner in which 
VA determines disability rating and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his right shoulder disability is the result 
of participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
right shoulder.  On various examinations throughout his 
career, the veteran denied painful or trick shoulder, 
lameness, and bone or joint deformity.  Upon retirement 
examination in October 2001, the veteran again denied painful 
or trick shoulder, lameness, and bone or joint deformity.  He 
endorsed arthritis; however, the examiner noted that such 
referred to degenerative joint disease of the spine.  
Clinically, the veteran's upper extremities were normal.  

In his May 2003 claim of entitlement to service connection 
for a right shoulder disability, the veteran stated his 
belief that the condition might be related to his back or 
right thumb disabilities, or to his duty assignments aboard 
submarines.  He noted that, with the way sailors have to move 
about, it could affect body parts.  

A September 2003 VA treatment note indicates the veteran's 
report of right shoulder pain for eight months.  He denied 
trauma or fall.  The assessment was questionable rotator 
cuff.  In December 2003, the veteran reported that he had 
suffered from shoulder pain for more than one year.  He noted 
that he had fallen off a ladder in a submarine five years 
previously and that he had suffered no recent trauma.  He 
related that he had pain when he swam and played baseball.  

A January 2004 VA record reflects the veteran's report of 
right shoulder pain of five years' duration.  He indicated 
that he initially injured his shoulder when he fell down a 
ladder and reached up to grab it, resulting in a pulling 
movement of the right shoulder.  The assessment was chronic 
rotator cuff tendonitis.  A subsequent January 2004 record 
reflects the veteran's report that he did not notice a lot of 
pain right away and didn't say anything.  He noted that at 
that time, he swam regularly and that the pain went away.  He 
stated that he had quit swimming 18 months previously and 
that the pain had been gradually increasing.  

A June 2004 letter from K.D., D.C. indicates that the veteran 
had presented for evaluation and treatment.  She noted that 
the veteran's right shoulder pain had been ongoing for 
several years since he fell down a ladder in a submarine, 
catching his right arm.  

A private MRI report dated in August 2004 indicates a partial 
undersurface tear of the right supraspinatus, mild tendinosis 
of the subscapularis, a small amount of fluid in the 
subacromial subdeltoid bursa suggestive or bursitis, and 
minor arthritis of the acromioclavicular joint.

A July 2005 letter from W.P., M.D. indicates that the author 
had been treating the veteran for a rotator cuff tear.  Dr. 
P. noted that the veteran's pain started following a fall 
down a submarine hatch during service.  He indicated that he 
had performed rotator cuff repair.  He opined that the 
rotator cuff tear more likely than not began in the service, 
because the veteran reported that he had no previous pain in 
the shoulder prior to the traumatic fall.

An October 2005 statement from a former service colleague 
notes that the author worked with the veteran and witnessed 
him fall down the weapons shipping hatch.  He noted that at 
the time of the accident, they did not think that the injury 
was serious.  He indicated that the veteran complained of 
soreness and stiffness which lasted for several days, but 
that he was able to continue with his assigned duties.

A November 2005 statement from another service colleague 
notes that starting around 1997, the veteran had difficulty 
using his right arm due to pain and lack of strength in his 
shoulder and elbow.  He observed that the veteran had 
difficulty swimming and trouble reaching above his head and 
pulling himself up the ladder.  He noted that the veteran 
continued to complain of numbness and weakness after his 
retirement.  

A statement by B.L.C., M.D., J.D. maintains that the 
veteran's injury was reported to a corpsman but that since 
the veteran was not actually assigned to the submarine, the 
corpsman did not record his treatment.  He asserted that the 
veteran had fallen down a hatch and that the incident caused 
a tear in his rotator cuff.  He argued that the veteran's 
claim was legitimate and that all of the veteran's reported 
injuries related well to his fall down a hatch.  

A VA examination was carried out in April 2008.  The 
veteran's claims file was completely reviewed by the 
examiner.  The veteran reported that when he was in a 
submarine in 1997, he fell down a hatch and tried to 
stabilize himself with his right shoulder.  He related that 
he injured his shoulder at that time and was originally 
treated with Motrin.  He noted that his shoulder did not 
bother him at that time.  He indicated that after he retired 
in 2002, he went on a long drive and noticed a sharp pain in 
his right shoulder and ultimately underwent rotator cuff 
repair in 2005.  On examination, the diagnosis was status 
post right rotator cuff repair and decompression with mild 
arthritic changes.  The examiner stated that he was unable to 
determine whether the veteran's right shoulder pain was 
related to his time in the service without resorting to mere 
speculation.  He indicated that he did not see any real 
evidence or documentation in the claims file of shoulder pain 
from the original injury described by the veteran.  He 
indicated that had the veteran torn his rotator cuff at that 
time, he would expect it to bother him immediately and not 
after a five year delay as described by the veteran.

The Board notes that a layman is competent to report an in-
service injury and the existence of symptoms since the 
claimed event.  However, competence and credibility are 
separate matters.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  In this regard, the Board notes that there is 
no documentation of an injury in the veteran's service 
medical records, and that they are otherwise completely 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the veteran's right shoulder.  Despite the 
veteran's report of an injury in 1997 and subsequent 
symptoms, a May 1998 medical examination report revealed 
normal upper extremities.  At that time, the veteran denied 
painful or trick shoulder, lameness, and bone or joint 
deformity.  He did endorse arthritis, but the examiner's 
notes do not include complaints referable to the veteran's 
right shoulder.  On retirement examination, the veteran's 
upper extremities were again found to be clinically normal, 
and the veteran denied associated symptoms or manifestations.  
The veteran's denial of pertinent history and the normal 
clinical findings constitute negative evidence and statements 
against interest.  Moreover, the April 2008 VA examiner, 
after complete review of the record, interview of the 
veteran, and physical examination, stated that there was no 
evidence or documentation in the claims file pertaining to 
shoulder complaints after the injury described by the 
veteran.  He also stated that he would expect that the injury 
would bother him immediately and not five years following the 
injury.

The Board acknowledges that two treating physicians have 
stated that there is a link between the reported injury in 
service and the veteran's current right shoulder disability.  
However, the opinions provided by the private physicians do 
not provide any discussion of the rationale underlying those 
statements.  There is nothing in the private physicians' 
statements to suggest that they have any reasoning for 
reaching their opinions or entering their statements.  A mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To the extent that 
the examiner has competence in this field, the opinion is 
accorded little probative value.  To the extent that the 
private providers entered opinions based upon lay history, 
the Board finds as explained below, that the lay history is 
not credible.  Accordingly, a medical opinion based upon an 
inaccurate history is equally inaccurate.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

On the other hand, the VA examiner reviewed the claims file, 
discussed the relevant findings therein, obtained a complete 
history from the veteran, and completed a thorough 
examination.  The examination included a discussion of the 
veteran's medical history following discharge from service.  
There is no indication that the examiner was not fully aware 
of the veteran's medical history or that he misstated any 
relevant fact.  The Board thus finds that this opinion to be 
of significant probative value.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The most probative 
evidence establishes that the veteran's right shoulder 
disability is not related to an injury or disease in service.  

The Board notes that the veteran has asserted that he has 
suffered from pain since service.  He is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with the normal clinical findings 
during service and the veteran's specific denial of pertinent 
history during service.  Here, the Board is not presented 
with a mere absence of contemporaneous records.  Rather, the 
Board is presented with normal findings and the veteran's 
specific denial of pertinent history.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  The Board also notes 
that when seen in September 2003, the veteran reported an 
eight-month history of pain rather than an in-service 
history.  Further, the veteran denied a history of trauma.  
The Board considers the veteran's September 2003 report, made 
for the purpose of treatment, to be a more accurate history.  
Such evidence also establishes that the veteran has revised 
his history over time, making him an unreliable historian.  
See Buchanan.

Finally, the Board finds that the V examination afforded the 
veteran was adequate.  The examiner reviewed the records and 
considered the lay evidence.  When a medical examiner states 
that he cannot find a nexus between a present disability and 
an injury or disease incurred in service, he does not render 
his opinion speculative merely by observing that he refuses 
to speculate.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right shoulder disability, and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


